internal_revenue_service number release date index number ------------------------------ -------------------------------------------------- ----------------------------------------------- --------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-135543-12 date date legend ----------------------------------------------------- ------------------------- ------------------------------------------------------- ----------------- ----------------------------------------------------------------------- decedent spouse daughter date trust ---------- ----------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- family_trust ------------------------------------------------------- dear -------------- this letter responds to correspondence dated date submitted by the representative of family_trust requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt trust and a non-exempt trust for gst tax purposes to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust and to apply the automatic allocation rules to allocate decedent’s gst_exemption to the exempt trust on date decedent died survived by spouse article iii of decedent’s last will and testament provides that upon his death the residue of his estate passes to trust article vi paragraph of trust provides that if spouse survives decedent then on decedent’s death the trust shall be divided into two trusts trust a and trust b this letter pertains to trust a plr-135543-12 article vi paragraph a of trust provides that trust a is to consist of an amount equal to the maximum allowable marital_deduction but no greater amount than necessary to reduce decedent’s federal estate_tax to zero article vi paragraph of trust provides that spouse shall receive all of the income of trust a payable at least annually during her lifetime in addition the trustees of trust a may make discretionary payments of principal for the health support and maintenance of spouse during her lifetime upon spouse’s death all accrued or accumulated income of trust a shall be paid to spouse’s estate_trust a shall end at the death of spouse and any remaining balance in trust a shall pass to family_trust during the lifetime of daughter the income from family_trust is to be paid to her and her issue upon the death of daughter family_trust shall terminate and any balance thereof shall be distributed per stripes among the then living issue of daughter decedent’s form_706 united_states estate and generation-skipping_transfer_tax return was timey filed on schedule m bequests to surviving_spouse the estate made the election under sec_2056 to treat the property of trust a as qualified_terminable_interest_property qtip however decedent’s form_706 did not indicate that trust a was to be severed into an exempt and a non-exempt trust the executor of decedent’s estate did not make a reverse_qtip_election with respect to any portion of trust a no schedule r was filed with decedent’s form_706 because no generation-skipping transfers were identified in the disposition of decedent’s estate law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction is allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 plr-135543-12 sec_2056 defines the term qualified_terminable_interest_property as property which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides than an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 and that such an election once made is irrevocable sec_2044 provides that the value of the gross_estate shall include the value of any property to which sec_2044 applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides in relevant part that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 sec_2044 provides that for purposes of chapter estate_tax and chapter tax_on_generation-skipping_transfers property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the applicable_fraction is generally defined under sec_2642 as a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 as in effect on date provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the plr-135543-12 date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 as in effect on date and sec_26_2632-1 of the generation-skipping_transfer_tax regulations provide that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date unused exemption is allocated pro_rata a first to direct skips treated as occurring at the transferor’s death and b second to trusts with respect to which a taxable_termination may be made or a taxable_distribution may occur however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust sec_2652 and sec_26_2652-1 provide that the transferor of the property for gst tax purposes is the individual with respect to whom the property was most recently subject_to federal estate or gift_tax however under sec_2652 in the case of a_trust for which a deduction was allowed under sec_2056 the decedent’s estate may elect to treat all of the property in the trust as if the sec_2056 election had not been made for purposes of the gst tax this election is referred to as a reverse_qtip_election the consequences of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to that qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies under sec_26_2652-2 the reverse_qtip_election is made on the return of tax on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for gst purposes if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a b the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as provided in the original trust the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and plr-135543-12 c either the new trusts are severed on a fractional basis or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26 a ii if it were paid to an individual if severed on a fractional basis the separate trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_301 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute notice_2001_50 2001_1_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocations rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute requests for relief sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts and representations made we conclude that the standards of sec_301_9100-3 have been met therefore an extension of time is granted until days from the date of this letter to sever trust a into an exempt trust and a non-exempt trust and to make a reverse_qtip_election with respect to the exempt trust finally we rule that the automatic allocation rules of sec_2632 as in effect on date will automatically allocate decedent’s unused gst_exemption to the exempt trust plr-135543-12 the reverse_qtip_election should be made on a supplemental form_706 the supplemental form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service center - stop cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy of this letter is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the authorized representative of family_trust sincerely associate chief_counsel passthroughs special industries by _____________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
